


110 HR 2129 IH: Feeding America’s Families Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2129
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. McGovern (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Foreign Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To strengthen the Food Stamp Act of
		  1977.
	
	
		1.Short titleThis Act may be cited as the
			 Feeding America’s Families Act of
			 2007.
		IIMPROVING BENEFIT
			 ADEQUACY
			101.Adjusting
			 benefits to respond to food inflationSection 3(o) of the Food Stamp Act of 1977
			 (7 U.S.C. 2012(o)) is amended—
				(1)in paragraph (3)
			 by striking and at the end; and
				(2)by striking
			 paragraph (4) and inserting the following:
					
						(4)on October 1, 2007,
				adjust the cost of the diet to reflect 101.5 percent of the cost of the diet in
				the preceding June, and round the result to the nearest lower dollar increment
				for each household size, except that the Secretary may not reduce the cost of
				the diet in effect on September 30, 2007;
						(5)on October 1, 2008
				and October 1, 2009, adjust the cost of the diet to reflect 102 percent of the
				cost of the diet in the preceding June, and round the result to the nearest
				lower dollar increment for each household size, except that the Secretary may
				not reduce the cost of the diet in effect during the immediately preceding
				fiscal year;
						(6)on October 1,
				2010, adjust the cost of the diet to reflect 102.5 percent of the cost of the
				diet in the preceding June, and round the result to the nearest lower dollar
				increment for each household size, except that the Secretary may not reduce the
				cost of the diet in effect on September 30, 2010; and
						(7)on October 1,
				2011, and each October 1 thereafter, adjust the cost of the diet to reflect 103
				percent of the cost of the diet in the preceding June, and round the result to
				the nearest lower dollar increment for each household size, except that the
				Secretary may not reduce the cost of the diet in effect during the immediately
				preceding fiscal
				year.
						.
				102.Strengthening
			 the food purchasing power of low-income AmericansSection 5(e)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(1)) is amended—
				(1)in subparagraph
			 (A)(ii) by striking not less than $134 and all that follows to
			 the end of the clause and inserting the
			 following:
					
						not less
			 than—(I)for fiscal year
				2008, $150, $256, $212, and $132, respectively;
						(II)for fiscal year
				2009, $170, $291, $240, and $150, respectively;
						(III)for fiscal year
				2010, $180, $308, $254, and $159, respectively;
						(IV)for fiscal year
				2011, $201, $344, $284, and $177, respectively; and
						(V)for each fiscal
				year thereafter, an amount that is equal to the amount from the previous fiscal
				year adjusted to the nearest lower dollar increment to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics, for items other than food, for the twelve months ending the
				preceding June 30.
						;
				and
				(2)in subparagraph
			 (B)(ii) by striking not less than $269. and inserting the
			 following:
					
						not less
			 than—(I)for fiscal year
				2008, $301;
						(II)for fiscal year
				2009, $341;
						(III)for fiscal year
				2010, $361;
						(IV)for fiscal year
				2011, $404; and
						(V)for each fiscal
				year thereafter, an amount that is equal to the amount from the previous fiscal
				year adjusted to the nearest lower dollar increment to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics, for items other than food, for the twelve months ending the
				preceding June
				30.
						.
				103.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum
			 allowable level of which shall be $200 per month for each dependent child under
			 2 years of age and $175 per month for each other dependent,.
			104.Exclusion of
			 combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 2007
			 (7 U.S.C. 2014(d)) is amended—
				(1)by striking
			 and (18) and inserting (18); and
				(2)by inserting
			 before the period at the end the following:
					
						, and (19)
				any additional payment received under chapter 5 of title 37, United States
				Code, by a member of the United States Armed Forces deployed to a designated
				combat zone for the duration of the member’s deployment if the additional pay
				is the result of deployment to or while serving in a combat zone, and it was
				not received immediately prior to serving in the combat
				zone.
				105.Increasing the
			 minimum benefitSection 8(a)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended by striking
			 $10 per month. and inserting 20 percent of the thrifty
			 food plan for a household containing one member, as determined by the Secretary
			 under section 3(o)..
			IIIMPROVING FOOD
			 SECURITY AND SIMPLIFYING PROGRAM OPERATIONS
			201.Allowable
			 countable resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended —
				(1)by
			 striking (g)(1) The Secretary and inserting the
			 following:
					
						(g)Allowable
				Financial Resources
							(1)Total
				amount
								(A)In
				generalThe
				Secretary
								;
				(2)in subsection
			 (g)(1)(A) (as designated by paragraph (1)—
					(A)by striking
			 $2,000 and inserting $3,700 (as adjusted in accordance
			 with subparagraph (B)); and
					(B)by striking
			 $3,000 and inserting $5,500 (as adjusted in accordance
			 with subparagraph (B)),; and
					(3)in
			 subsection (g)(1) by adding at the end the following:
					
						(B)Adjustment for
				inflation
							(i)In
				generalBeginning on October 1, 2008, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
							(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
							.
				202.Exclusion of
			 retirement accounts from countable financial resources
				(a)Section
			 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(v)) is
			 amended by striking or retirement account (including an individual
			 account) and inserting account.
				(b)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
					
						(7)Exclusion of
				retirement accounts from countable financial resources
							(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
							(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
							.
				203.Exclusion of
			 education accounts from countable financial resourcesSection 5(g) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(g) (as amended by section 202) is amended by adding at the end
			 the following:
				
					(8)Exclusion of
				education accounts from countable financial resources
						(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
						(B)Discretional
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation).
						.
			204.Simplifying
			 work requirement
				(a)Section 6 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2015) is amended by striking subsection
			 (o).
				(b)Section 16(h)(1)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2025(h)(1)) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (vi)(II)
			 by striking and;
						(B)in clause (vii) by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(viii)for each of the
				fiscal years 2008 through 2012,
				$110,000,000.
								;
				and
						(2)by striking
			 subparagraph (E).
					205.Fairness for
			 legal immigrantsNotwithstanding sections 401(a), 402(a), and
			 403(a) of the Personal Responsibility and Work Opportunity Reconciliation At of
			 1996 (8 U.S.C. 1611(a), 1612(a), 1613(a)) and section 6(f) of the Food Stamp
			 Act of 1977 (7 U.S.A. 2015(f)), persons who are lawfully residing in the United
			 States shall be not be ineligible for food stamps on the basis of their
			 immigration status or date of entry into the United States.
			206.Clarifying
			 eligibilitySection 421 of the
			 Personal Responsibility and Work Opportunity Reconciliation At of 1996 (8
			 U.S.C. 1631(d)(3)) is amended—
				(1)by striking
			 to the extent that a qualified alien is eligible under section
			 1612(a)(2)(J) of this title. and
				(2)inserting,
			 to the extent that a child is a member of the food stamp
			 household..
				207.Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(B)) is amended—
				(1)by inserting after
			 clause (v):
					
						(vi)shall provide a
				method for implementing 8 U.S.C. 1631 that does not require any unnecessary
				information from persons who may be exempt from that
				provision;
						;
				and
				(2)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii).
				208.Clarification
			 of simplified administrative reporting requirementSection
			 11(a) of the Food Stamp Act of 1977 (7 U.S.C. 2020(a)) is amended by adding the
			 following at the end: The administrative reporting requirement under 8
			 U.S.C. 1631(e)(2) shall be satisfied by the submission of an aggregate report
			 on the numbers of such exceptions granted each year..
			209.State option to
			 provide food assistance to foster community reintegration
				(a)In
			 generalSection 6 of the Food Stamp Act of 1977 (7 U.S.C. 2015)
			 is amended by adding at the end the following:
					
						(p)State option To
				provide food assistance To foster community reintegration
							(1)In
				generalNotwithstanding section 115 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C.
				862a), except as provided in paragraph (2), section 115 of that Act shall not
				apply in the case of benefits under the food stamp program or any State program
				carried out under this Act.
							(2)Prohibition on
				receiving food stamp benefitsIn the case of benefits under the
				food stamp program or any State program carried out under this Act:
								(A)A State may, by
				specific reference in a law enacted on or after the enactment date of this
				subsection, elect to apply section 115 of that Act to any or all individuals
				domiciled in a State, effective beginning on the date of enactment of that law.
				Section 115 of that Act shall apply to any or all individuals domiciled in the
				State in accordance with that law.
								(B)If, prior to
				enactment of this subsection, a State exempted any or all individuals domiciled
				in the State from the application of section 115(a) by specific reference in a
				law in accordance with section 115(d)(1) of that Act, the State may continue to
				apply section 115 of that Act in accordance with that
				law.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date that is 180 days after the date of enactment of this Act.
				IIICONNECTING
			 ELIGIBLE FAMILIES AND INDIVIDUALS TO FOOD STAMPS
			301.Facilitating
			 simplified reportingSection
			 6(c) of the Food Stamp Act of 1977 (7 U.S.C. 2015(c)(1)(A)) is amended—
				(1)in paragraph
			 (1)(A), by—
					(A)striking
			 reporting by and inserting reporting;
					(B)inserting
			 for periods shorter than four months by after the clause
			 designations in clauses (i) and (ii); and
					(C)inserting
			 by after the clause designation in clause (iii);
					(2)in paragraph (3),
			 by—
					(A)striking
			 Reports required to be filed monthly under paragraph (1) and
			 inserting Except as provided in paragraph (1)(D)(ii), periodic reports
			 filed under paragraph (1);
					(B)striking
			 required to be filed monthly;
					(C)striking
			 subject matter included in such reports and inserting
			 such households; and
					(D)inserting after
			 the third sentence:
						
							The State
				agency shall not be required to act on information about such household
				received from any source between such periodic reports unless the information
				clearly indicates that the household is not eligible, subject to standards
				established by the Secretary, or the household requests an increase in
				benefits..
					302.Access to
			 benefitsSection 7 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2016) is amended by adding at the end the
			 following:
				
					(k)No State agency shall establish any
				additional requirements or conditions on households to receive benefits other
				than the requirements or conditions specified in this
				section.
					.
			303.Accountable
			 Program Administration
				(a)ProhibitionSection
			 11(e)(6)(B) of the Food and Nutrition Assistance Act of 2007 (7 U.S.C.
			 2020(e)(6)(B)) is amended to read:
					
						(B)only State
				employees employed in accordance with the current standards for a Merit System
				of Personnel Administration, or any standards later prescribed by the Office of
				Personnel Management pursuant to section 208 of the Intergovernmental Personnel
				Act of 1970 (42 U.S.C. 4728) modifying or superseding such standards relating
				to the establishment and maintenance of personnel standards on a merit basis,
				shall—
							(i)represent the
				State agency in any communications with a prospective applicant, applicant, or
				recipient household;
							(ii)participate in
				making any determinations relating to a household’s substantive or procedural
				compliance with the requirements of this Act or implementing regulations,
				including the adequacy of the household’s application or of verification or
				other information the household has submitted in support of that application;
				or
							(iii)perform any
				other acts or participate in making any other determinations required under
				this
				subsection;
							.
				(b)WaiversSection
			 17(b)(1)(B)(iv)(III)(ff) of the Food and Nutrition Assistance Act of 2007 (7
			 U.S.C. 2026(b)(1)(B)(iv)(III)(ff)) is amended in inserting or
			 11(e)(6)(B) before the semicolon.
				(c)ProjectsSection
			 26(f)(3)(E) of the Food and Nutrition Assistance Act of 2007 (7 U.S.C.
			 2035(f)(3)(E)) is amended in inserting (6)(B) after
			 paragraphs.
				304.Reauthorization
			 of food stamp program and food distribution program on Indian
			 reservations
				(a)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended—
					(1)in the first
			 sentence of subparagraph (A), by striking 2007 and inserting
			 2012; and
					(2)in subparagraph
			 (B)(ii) by striking 2007 and inserting
			 2012.
					(b)Cash payment
			 pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of
			 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and
			 inserting 2012.
				(c)Authorization of
			 appropriationsSection 18(a)(1) of the Food Stamp Act of 1977 (7
			 U.S.C. 2027(a)(1)) is amended in the first sentence by striking 2003
			 through 2007 and inserting 2008 through 2012.
				(d)Consolidated
			 block grants for puerto rico and american samoaSection 19(a)(2)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)) is amended in subparagraph
			 (A)(ii) by striking 2007 and inserting
			 2012.
				305.Preventing
			 conflicts of interestSection
			 16(a) of the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended by inserting
			 directly or indirectly before receive or benefit
			 in the final sentence.
			306.Limitation on
			 contractingSection 16(a) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended by inserting at the
			 end: The Secretary shall not make any payments for administrative costs
			 under this or any other section of law relating to a contract that a State
			 agency concluded in violation of this Act or the Secretary’s regulations,
			 whether or not the Secretary may approve the contract subsequent to its
			 letting, or for any personnel costs to carry out functions specified under
			 section 11(e)(3) except by persons described under section
			 11(e)(6)(B)..
			307.Outreach
			 grantsSection 11(t)(1) of the
			 Food Stamp Act of 2007 (7 U.S.C. 2020(t)(1)) is amended by striking For
			 each of fiscal years and all that follows through
			 $5,000,000 and inserting For each of the fiscal years
			 2008 through 2012, the Secretary shall use not more than
			 $45,000,000.
			308.Funds to States
			 for improving and innovating program access and integritySection 16 of the Food Stamp Act of 2007 (7
			 U.S.C. 2025), as amended by section 304, is amended by adding at the end the
			 following:
				
					(m)Funds to States
				for improving and innovating program access and integrity
						(1)In
				generalSubject to paragraphs (2) and (3), the Secretary shall
				provide that with respect to administrative expenditures described in paragraph
				(2) the percent specified in (a) shall be increased to such percentage as the
				Secretary specifies.
						(2)Administrative
				expenditures describedThe administrative expenditures described
				in this paragraph are expenditures described in (a) that a State demonstrates
				to the satisfaction of the Secretary are attributable to a program innovation
				that—
							(A)improves access to
				the food stamp program;
							(B)improves the
				efficiency and effectiveness of program operations; or
							(C)improves program
				integrity.
							(3)LimitationsThe
				total amount of additional Federal funds that are made available under this
				subsection shall not exceed $80,000,000 in each of the fiscal years 2008
				through 2012. In applying this paragraph, the Secretary shall use discretion in
				determining the State innovations that have the greatest likelihood of meeting
				the goals described in paragraph (2). The Secretary shall only make funds
				available under paragraph (2) that will result in new activities or
				operations.
						.
			309.Improving
			 program operations and program effectivenessSection 17 of the Food Stamp Act of 1977 (7
			 U.S.C. 2026) is amended by adding at the end—
				
					(k)Research To
				improve program operation effectiveness
						(1)For each of the
				fiscal years 2008 through 2010, the Secretary shall use no less than $9,000,000
				of funds made available under section 18(a)(1) to conduct research and
				demonstration projects in support of this Act.
						(2)Of the funds provided in paragraph (1), no
				less than $4,000,000 in each fiscal year shall be used to conduct research and
				studies on how to improve the effectiveness of food stamp program operations by
				increasing access for eligible households, reducing State agency and household
				administrative burdens, and improving program integrity. Such studies may
				evaluate the most effective—
							(A)use of
				verification;
							(B)telephonic and
				internet applications;
							(C)call
				centers;
							(D)efforts to retain
				eligible households at recertification; and
							(E)methods of
				providing food stamp benefits to working households, seniors, legal immigrants,
				and households with limited English proficient households, particularly in
				areas and States that have experienced rapid growth in their non-English
				speaking
				populations.
							.
			310.Improving
			 performance bonuses for StatesSection 16(d)(2)(B)(ii) of the Food Stamp
			 Act of 1977 (7 U.S.C. 2025(d)) is amended by—
				(1)inserting
			 through fiscal year 2007 after each fiscal
			 year;
				(2)inserting at the
			 end For fiscal years 2008 and thereafter, $68 million shall be available
			 under this clause for performance bonus payments..
				311.Supporting
			 State efforts during natural disastersSection 5(h) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(h)) is amended by adding at the end the following:
				
					(4)In lieu of the payments section 16(a)
				would otherwise require, the Secretary shall pay each State agency an amount
				equal to 90 percent of administrative costs allowable under section 16(a) for
				costs related to planning and operating disaster food stamp programs under this
				subsection.
					.
			312.Expanding the
			 use of food stamps at farmers’ marketsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034) is amended by adding at the end:
				
					(i)Grants To expand
				the number of farmers’ markets that accept food stamp benefits
						(1)In
				generalFor each of the fiscal years 2008 through 2010, the
				Secretary shall use not more than $5 million of funds made available under
				section 18(a)(1) to make grants to pay 100 percent of the costs of eligible
				entities approved by the Secretary to carry out projects to expand the number
				of farmers’ markets that accept food stamp benefits by—
							(A)providing
				equipment and training necessary for markets to accept food stamp
				benefits;
							(B)educating and
				providing technical assistance to farmers and farmers’ market operators about
				the process and benefits of accepting food stamp benefits; or
							(C)other activities
				deemed appropriate by the Secretary.
							(2)LimitationA
				grant made under this subsection shall not be made for the cost of the on-going
				cost of carrying out any project.
						(3)Eligible
				entitiesTo be eligible to receive a grant under this subsection,
				an entity shall be—
							(A)a State agency
				administering the Food Stamp Program;
							(B)a State or local
				government; or
							(C)a private nonprofit
				entity that coordinates farmers’ markets in or within a State and that operates
				in cooperation with State or local government.
							(4)Selection of
				eligible entitiesThe Secretary—
							(A)shall develop
				criteria for the selection of eligible entities to receive grants under this
				subsection; and
							(B)may give
				preference to any eligible entity that consists of a partnership between a
				government entity and a nongovernmental
				entity.
							.
			IVSUPPORTING THE
			 EMERGENCY FOOD BANK NETWORK AND OTHER COMMUNITY PARTNERS
			401.Assistance for
			 community food projectsSection 25(b)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2034(b)(2)) is amended—
				(1)in subparagraph
			 (A) by striking and at the end;
				(2)in subparagraph
			 (B) by striking the period at the end and inserting ; and;
			 and
				(3)by inserting at
			 the end:
					
						(C)for each of the
				fiscal years 2008 through 2012, the amount available in the immediately
				preceding fiscal year adjusted to reflect changes in the Consumer Price Index
				for All Urban Consumers published by the Bureau of Labor Statistics for the
				twelve months ending the preceding June
				30.
						.
				402.Authorization
			 of appropriations for additional commodities under the Food Stamp Act
				(a)Section 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2011–2036a) is amended to read as follows:
					(1)by striking
			 (a) Purchase of
			 Commodities.— and all that follows through
			 2007 and inserting the following:
						
							(a)Purchase of
				commodities
								(1)In
				generalAs provided in paragraph (2), for each of the fiscal
				years 2008 through 2012
								;
				and
					(2)by striking
			 $140,000,000 of; and
					(3)by inserting at
			 the end:
						
							(2)AmountsThe
				following amounts are made available to carry out this subsection:
								(A)for fiscal year
				2008, $250,000,000;
								(B)for each of the
				fiscal years 2009 through 2012, the dollar amount of commodities available in
				the immediately preceding fiscal year adjusted by the percentage by which the
				thrifty food plan has been adjusted under section 3(o)(4) between June 30, 2007
				and June 30 of the immediately preceding fiscal
				year.
								.
					(b)Section 204(a) of the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 612C note) is amended in subparagraph (1) by
			 striking $60,000,000 and inserting
			 $100,000,000..
				403.Community food
			 assistance and food bank infrastructure grants under the food stamp
			 actThe Food Stamp Act of 1977
			 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
				
					28.Community food
				assistance and food bank infrastructure competitive grants
						(a)Definition of
				eligible entityIn this section, the term eligible entity means
				an emergency feeding organization (as defined in Section 201A(4) of the
				Emergency Food Assistance Act of 1983 (7 U.S.C. 7501(4))).
						(b)Program
				authorized
							(1)In
				generalFrom amounts made available to carry out this Act, the
				Secretary shall make available not less than $5,000,000 for fiscal year 2008
				and for the each of the fiscal years 2009 through 2012, the amount available in
				the immediately preceding fiscal year adjusted to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics for the twelve months ending the preceding June 30 for the purposes
				of making grants to eligible entities to support the work of food banks and
				similar nonprofit emergency feeding organizations.
							(c)Application
							(1)In
				generalTo receive a grant under this section, an eligible entity
				shall submit an application to the Secretary at the time and manner and
				accompanied by any information the Secretary may require.
							(2)ContentsEach
				application submitted under paragraph (1) shall—
								(A)identify the
				activity described in subsection (d) that the grant will be used to fund;
				and
								(B)describe the means
				by which an activity identified under subparagraph (A) will reduce hunger in
				the community or support the efforts of food banks or other nonprofit emergency
				feeding organizations as defined in Section (a) to reduce hunger or food
				insecurity in their communities.
								(3)PriorityIn
				making grants under this section, the Secretary shall give priority to eligible
				entities the applications of which demonstrate two of the following
				criteria:
								(A)The eligible
				entity serves a predominantly rural and geographically underserved area.
								(B)The eligible
				entity serves a community in which the rates of food insecurity, very low food
				insecurity, hunger, poverty, or unemployment are demonstrably higher than
				national average rates.
								(C)The eligible
				entity serves a community that provides demonstrable public support for the
				efforts of the eligible entity through the direct provision of private sector
				food assistance to low-income individuals.
								(D)The eligible entity
				can show that the grant will assist in the support of rural communities, small
				or mid-size farms, and the consumption of locally produced agricultural
				products by low-income people in need of temporary food assistance.
								(d)Use of
				fundsAn eligible entity shall use a grant received under this
				section for fiscal year to carry out activities of the eligible entity,
				including—
							(1)constructing,
				expanding, or repairing a facility or equipment to support hunger relief
				agencies in the community;
							(2)assisting an
				emergency feeding organization in the community in obtaining locally-grown or
				raised produce, dairy or protein products; and
							(3)assisting an
				emergency feeding organization in the community for the procurement, storage,
				handling and distribution of locally produced agricultural
				products.
							.
			404.Food for the
			 hungry transportation grant program
				(a)PurposesThe
			 purposes of this section are—
					(1)to authorize the
			 creation of the National Food for the Hungry Transportation, Self-Help, and Job
			 Training Fund to facilitate the procurement and transportation of highly
			 perishable, healthy food to low-income individuals in the United States;
					(2)to establish a
			 competitive mechanism in the Department of Agriculture by which appropriations
			 made available from the Fund would be allocated;
					(3)to ensure the
			 direct involvement of the private carrier trucking fleet of the United States
			 in carrying out this section;
					(4)to increase the
			 quantity of nutritious food available to low-income individuals in the United
			 States by supporting the procurement and distribution of highly perishable
			 food, such as fresh produce and protein products, to the low-income
			 individuals;
					(5)to offer job
			 training and employment opportunities in the food transportation and
			 distribution systems;
					(6)to better identify
			 potential providers of donated foods and enhance the nonprofit food donation
			 system; and
					(7)to provide
			 adequate funding to carry out this section.
					(b)DefinitionsIn this section:
					(1)FundThe
			 term Fund means the National Food for the Hungry Transportation,
			 Self-Help, and Job Training Fund established under subsection (c).
					(2)Nongovernmental
			 organizationThe term nongovernmental organization
			 means a national nonprofit charitable organization that—
						(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
						(B)is capable of, and
			 has at least 10 years experience in, procuring donated food and other services
			 from major domestic food manufacturers and processors, grocery wholesalers and
			 retailers, food warehouse operations, agricultural producer organizations,
			 fishing interests commercial transport providers (such as trucking companies),
			 and Federal and State food assistance agencies;
						(C)is capable of, and
			 has shown proficiency in, the national distribution of highly perishable food
			 through contracts with member emergency feeding organizations (as defined in
			 section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C.
			 7501));
						(D)has at least 10
			 years experience in procuring commercial freight for the distribution of
			 time-sensitive food products through a network of emergency food assistance
			 organizations;
						(E)has at least 10
			 years experience in working with transport providers in creating, coordinating,
			 and maintaining transfer systems designed to assist, at the national level, the
			 delivery of time-sensitive food products, for distribution to emergency food
			 assistance organizations in all 50 States and the District of Columbia;
						(F)does not operate
			 any commercial, private, or public subsidiary trucking or freight operations
			 for the purposes of transporting food; and
						(G)agrees—
							(i)to
			 contribute in-kind resources to help carry out this section;
							(ii)to
			 provide to eligible emergency food assistance organizations services and
			 information free of charge; and
							(iii)to
			 regularly certify and inspect any member emergency feeding organization with
			 which the nongovernmental organization entered into a contract to carry out an
			 activity described in subparagraph (B).
							(3)Primary
			 nongovernmental organizationThe term primary
			 nongovernmental organization means a nongovernmental organization
			 selected by the Secretary on a competitive basis from among nongovernmental
			 organizations.
					(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
					(5)Time-sensitive
			 food product
						(A)In
			 generalThe term time-sensitive food product means
			 a fresh, raw, or processed food with a short time limitation for safe and
			 acceptable consumption, as determined by the Secretary.
						(B)InclusionsThe
			 term time-sensitive food product includes fruits, vegetables,
			 dairy products, meat, fish, and poultry.
						(c)National food
			 for the hungry transportation fundThe Secretary shall offer to
			 enter into a contract or grant agreement with a primary nongovernmental
			 organization to establish the National Food for the Hungry Transportation Fund
			 to track, collect, and deliver time-sensitive food products.
				(d)Program
			 requirementsThe Secretary shall ensure that funds made available
			 under this Act are used for
					(1)the development
			 and maintenance of a computerized system for the tracking of time-sensitive
			 food products;
					(2)capital and
			 operating costs associated with the collection and transportation of
			 time-sensitive food products;
					(3)capital and
			 operating costs associated with the storage and distribution of time-sensitive
			 food products;
					(4)job training
			 opportunities in trucking, food handling, food recovery, and related
			 industries;
					(5)improving the
			 security and diversity of the food distribution and recovery systems of the
			 United States with the use of—
						(A)family-sized
			 farms; and
						(B)donations from
			 entities of food products to persons in need;
						(6)providing
			 recovered healthy foods to non-profit emergency food providers to reduce hunger
			 in the United States; and
					(7)improving the
			 identification of—
						(A)potential
			 providers of donated foods;
						(B)potential
			 nonprofit emergency food providers; and
						(C)persons in need of
			 emergency food assistance throughout the United States.
						(e)Additional
			 nongovernmental organizations
					(1)In
			 generalThe primary nongovernmental organization may enter into
			 one or more contracts with, and provide funds to, not more than two additional
			 nongovernmental organizations that the Secretary determines meet the
			 requirements in paragraph (2) to carry out some of the functions required by
			 this section.
					(2)RequirementsAn
			 additional nongovernmental organization selected under paragraph (1)
			 shall—
						(A)have expertise in
			 operating for several years a national information clearinghouse relating to
			 anti-hunger activities;
						(B)have extensive
			 experience in working with other anti-hunger organizations throughout the
			 United States;
						(C)have significant
			 experience in working with the Department of Agriculture; and
						(D)operate, at a
			 national level, a hotline to provide information about—
							(i)access to food for
			 low-income families;
							(ii)programs in
			 existence on the date of enactment of this Act that transport fresh produce to
			 food pantries, homeless shelters, and soup kitchens that could serve as
			 national models for replication in other areas; and
							(iii)ways low-income
			 individuals and families may become self-reliant.
							(f)AuditsThe
			 Secretary shall establish fair and reasonable procedures to audit the
			 expenditure of funds made available to carry out this section.
				(g)FundingFrom funds not otherwise appropriated from
			 the Treasury, $5,000,000 shall be made available to the Secretary for fiscal
			 year 2008 and for each of the fiscal years 2009 through 2012, the amount
			 appropriated for the immediately preceding fiscal year adjusted to reflect
			 changes in the Consumer Price Index for All Urban Consumers published by the
			 Bureau of Labor Statistics for the twelve months ending the preceding June
			 30.
				405.Hunger-free
			 communities collaborative grantsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034), as amended by section 312, is amended by adding at the end the
			 following:
				
					(j)Hunger-free
				communities collaborative grants
						(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means a public food program service provider or a nonprofit
				organization, including but not limited to an emergency feeding organization,
				that demonstrates the organization has collaborated, or will collaborate, with
				1 or more local partner organizations to reduce hunger in the community.
						(2)Program
				authorized
							(A)In
				generalThe Secretary shall use not more than 50 percent of any
				funds made available under this subsection to make grants to eligible entities
				to pay the Federal share of the costs of an activity described in paragraph
				(3)(A).
							(B)Federal
				shareThe Federal share of the cost of carrying out an activity
				under this subsection shall not exceed 80 percent.
							(C)Non-federal
				share
								(i)CalculationThe
				non-Federal share of the cost of an activity under this subsection may be
				provided in cash or in kind, fairly evaluated, including facilities, equipment,
				or services.
								(ii)SourcesAny
				entity may provide the non-Federal share of the cost of an activity under this
				subsection through a State government, a local government, or a private
				source.
								(3)Application
							(A)In
				generalTo receive a grant under this subsection, an eligible
				entity shall submit an application to the Secretary at the time and in the
				manner and accompanied by any information the Secretary may require.
							(B)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				eligible entities that—
								(i)demonstrate in the
				application of the eligible entity that the eligible entity makes collaborative
				efforts to reduce hunger in the community of the eligible entity; and
								(ii)(I)serve a predominantly
				rural and geographically underserved area;
									(II)serve communities in which the rates of
				food insecurity, hunger, poverty, or unemployment are demonstrably higher than
				national average rates;
									(III)provide evidence of long-term efforts
				to reduce hunger in the community; or
									(IV)provide evidence of public support for
				the efforts of the eligible entity.
									(4)Use of
				fundsAn eligible entity shall use a grant received under this
				subsection for any fiscal year for activities of the eligible entity,
				including—
							(A)meeting the
				immediate needs of people in the community served by the eligible entity who
				experience hunger by—
								(i)distributing
				food;
								(ii)providing
				community outreach to connect needy people with nutrition assistance for which
				they may be eligible; or
								(iii)providing
				nutrition assistance and food distribution as part of comprehensive
				services;
								(B)developing new
				resources and strategies to help reduce hunger in the community;
							(C)establishing a
				program to prevent, monitor, and treat children in the community experiencing
				hunger or poor nutrition; and
							(D)providing
				community outreach to foster the involvement of community members and
				organizations in local efforts that provide nutrition assistance and food
				distribution;
							(E)establishing a
				program coordinating community-based comprehensive services, including food
				distribution or nutrition assistance, or adding food distribution or nutrition
				assistance or existing comprehensive service programs.
							(5)AmountsThe
				following amounts are made available to carry out this subsection:
							(A)For fiscal year
				2008, $4,000,000.
							(B)For each of the
				fiscal years 2009 through 2012, the dollar amount of, the amount appropriated
				to carry out this subsection for the immediately preceding fiscal year adjusted
				to reflect changes in the Consumer Price Index for All Urban Consumers
				published by the Bureau of Labor Statistics for the twelve months ending the
				preceding June
				30.
							.
			406.Reauthorization
			 of the commodity supplemental food programSection 4(a) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the
			 first sentence by striking 2007  and inserting
			 2012.
			407.Bill Emerson
			 National Hunger Fellows and Mickey Leland International Hunger Fellows
				(a)In
			 generalThe
			 Food Stamp Act of 1977 (7 U.S.C.
			 2011 et seq.), as amended by section 403, is amended by adding at the end the
			 following:
					
						29.Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows
							(a)Short
				titleThis section may be cited as the Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows Program
				Act of 2007.
							(b)FindingsCongress
				finds that—
								(1)there is a
				critical need for compassionate individuals who are committed to assisting
				people who suffer from hunger to initiate and administer solutions to the
				hunger problem;
								(2)Bill Emerson, the
				distinguished late Representative from the 8th District of Missouri,
				demonstrated—
									(A)his commitment to
				solving the problem of hunger in a bipartisan manner;
									(B)his commitment to
				public service; and
									(C)his great
				affection for the institution and ideals of the United States Congress;
									(3)George T. (Mickey)
				Leland, the distinguished late Representative from the 18th District of Texas,
				demonstrated—
									(A)his compassion for
				those in need;
									(B)his high regard for
				public service; and
									(C)his lively
				exercise of political talents;
									(4)the special concern
				that Mr. Emerson and Mr. Leland demonstrated during their lives for the hungry
				and poor was an inspiration for others to work toward the goals of equality and
				justice for all;
								(5)these 2 outstanding
				leaders maintained a special bond of friendship regardless of political
				affiliation and worked together to encourage future leaders to recognize and
				provide service to others; and
								(6)it is especially
				appropriate to honor the memory of Mr. Emerson and Mr. Leland by creating a
				fellowship program to develop and train the future leaders of the United States
				to pursue careers in humanitarian service.
								(c)DefinitionsIn
				this subsection:
								(1)AdministratorThe
				term Administrator means—
									(A)if the Secretary
				enters into a contract described in subsection (d)(3), the head of the
				Congressional Hunger Center; or
									(B)if the Secretary
				does not enter into such a contract, the Secretary.
									(2)FellowThe
				term fellow means—
									(A)a Bill Emerson
				Hunger Fellow; or
									(B)Mickey Leland
				Hunger Fellow
									(3)Fellowship
				ProgramsThe term Fellowship Programs means the Bill
				Emerson National Hunger Fellowship Program and the Mickey Leland International
				Hunger Fellowship Program established under subsection (d)(1).
								(d)Fellowship
				programs
								(1)In
				generalThere is established in the Department of Agriculture the
				Bill Emerson National Hunger Fellowship Program and the Mickey Leland
				International Hunger Fellowship Program.
								(2)Purposes
									(A)In
				generalThe purposes of the Fellowship Programs are—
										(i)to
				encourage future leaders of the United States—
											(I)to pursue careers
				in humanitarian and public service;
											(II)to recognize the
				needs of low-income people and hungry people;
											(III)to provide
				assistance to people in need; and
											(IV)to seek public
				policy solutions to the challenges of hunger and poverty;
											(ii)to
				provide training and development opportunities for such leaders through
				placement in programs operated by appropriate organizations or entities;
				and
										(iii)to
				increase awareness of the importance of public service.
										(B)Bill Emerson
				Hunger Fellowship ProgramThe purpose of the Bill Emerson Hunger
				Fellowship Program is to address hunger and poverty in the United
				States.
									(C)Mickey Leland
				Hunger Fellowship ProgramThe purpose of the Mickey Leland Hunger
				Fellowship Program is to address international hunger and other humanitarian
				needs.
									(3)Administration
									(A)In
				generalSubject to subparagraph (B), the Secretary shall offer to
				enter into a contract with the Congressional Hunger Center to administer the
				Fellowship Programs.
									(B)RequirementAs
				a condition of a contract described in subparagraph (A), the Congressional
				Hunger Center shall agree to submit to Congress each year the results of an
				independent financial audit that demonstrates that the Congressional Hunger
				Center uses accounting procedures that conform to generally accepted accounting
				principles and auditing procedures that conform to chapter 75 of title 31,
				United States Code (commonly known as the Single Audit Act of
				1984).
									(e)Fellowships
								(1)In
				generalThe Administrator shall make available Bill Emerson
				Hunger Fellowships and Mickey Leland Hunger Fellowships in accordance with this
				subsection.
								(2)Curriculum
									(A)In
				generalThe Fellowship Programs shall provide experience and
				training to develop the skills necessary to train fellows to carry out the
				purposes described in subsection (d)(2), including—
										(i)training in direct
				service programs for the hungry and other anti-hunger programs in conjunction
				with community-based organizations through a program of field placement;
				and
										(ii)providing
				experience in policy development through placement in a governmental entity or
				nongovernmental, nonprofit, or private sector organization.
										(B)Work
				planTo carry out subparagraph (A) and assist in the evaluation
				of the fellowships under paragraph (6), the Administrator shall, for each
				fellow, approve a work plan that identifies the target objectives for the
				fellow in the fellowship, including specific duties and responsibilities
				relating to those objectives.
									(3)Period of
				fellowship
									(A)Bill Emerson
				Hunger FellowA Bill Emerson Hunger Fellowship awarded under this
				section shall be for not more than 15 months.
									(B)Mickey Leland
				Hunger FellowA Mickey Leland Hunger Fellowship awarded under
				this section shall be for not more than 2 years.
									(4)Selection of
				fellows
									(A)In
				generalFellowships shall be awarded pursuant to a nationwide
				competition established by the Administrator.
									(B)QualificationsA
				successful program applicant shall be an individual who has
				demonstrated—
										(i)an
				intent to pursue a career in humanitarian services and outstanding potential
				for such a career;
										(ii)leadership
				potential or actual leadership experience;
										(iii)diverse life
				experience;
										(iv)proficient
				writing and speaking skills;
										(v)an
				ability to live in poor or diverse communities; and
										(vi)such other
				attributes as are considered to be appropriate by the Administrator.
										(5)Amount of
				award
									(A)In
				generalA fellow shall receive—
										(i)a
				living allowance during the term of the Fellowship; and
										(ii)subject to
				subparagraph (B), an end-of-service award.
										(B)Requirement for
				successful completion of fellowshipEach fellow shall be entitled
				to receive an end-of-service award at an appropriate rate for each month of
				satisfactory service completed, as determined by the Administrator.
									(C)Terms of
				fellowshipA fellow shall not be considered an employee
				of—
										(i)the Department of
				Agriculture;
										(ii)the Congressional
				Hunger Center; or
										(iii)a host agency in
				the field or policy placement of the fellow.
										(D)Recognition of
				Fellowship Award
										(i)Emerson
				FellowAn individual awarded a fellowship from the Bill Emerson
				Hunger Fellowship shall be known as an Emerson Fellow.
										(ii)Leland
				FellowAn individual awarded a fellowship from the Mickey Leland
				Hunger Fellowship shall be known as a Leland Fellow.
										(6)EvaluationThe
				Administrator shall conduct periodic evaluations of the Fellowship
				Programs.
								(f)Authority
								(1)In
				generalSubject to paragraph (2), in carrying out this section,
				the Administrator may solicit, accept, use, and dispose of gifts, bequests, or
				devises of services or property, both real and personal, for the purpose of
				facilitating the work of the Fellowship Programs.
								(2)LimitationGifts,
				bequests, or devises of money and proceeds from sales of other property
				received as gifts, bequests, or devises shall be used exclusively for the
				purposes of the Fellowship Programs.
								(g)ReportEach
				year, the Administrator shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes the activities and expenditures
				of the Fellowship Programs during the preceding fiscal year.
							(h)FundingTo carry out this section, $3,000,000 shall
				be appropriated in fiscal year 2008 from funds otherwise not appropriated from
				the Treasury and in for each fiscal year thereafter, an amount that is equal to
				the amount from the previous fiscal year adjusted to the nearest lower dollar
				increment to reflect changes in the Consumer Price Index for all Urban
				Consumers published by the Bureau of Labor Statistics, for items other than
				food, for the twelve months ending the preceding June
				30.
							.
				(b)RepealSection
			 4404 of the Farm Security and Rural Investment Act of 2002 (2 U.S.C. 1161) is
			 repealed.
				
